Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 1 of “TI ORIGINAL

. ~ +
= a

Cause Number WIN {OOS CU

“HENRY ROBINSON, an Individual,
PLAINTIFF,

CADDO PARISH, LOUISIANA

vs.

ELDORADO RESORTS, INC.;
ELDORADO CASINO SHREVEPORT
JOINT VENTURE, LLC; ELDORADO
SHREVEPORT #1, LLC; ELDORADO
SHREVEPORT #2, LLC; THOMAS R.
REEG in his capacity as CEO of
ELDORADO RESORTS, INC.; and OTIS
ELEVATOR COMPANY,
DEFENDANTS.

FIRST JUDICIAL DISTRICT COURT _

é

o

|

Con CGn G6n 0O> Com Gon Go Om Gon Gm) Gm oh am

cl

OuOROM,

AoE

STATE OF LOUISIANA

PETITION FOR DAMAGES

The Petition of HENRY ROBINSON, a person of age of majority and domiciliary of the

a Tol

State of Louisiana, by and through his attorney of record, Bruce A. Flint, of FLINT, CRAWFORD,

G

& COGBURN, PLLC., respectfully represents that:

1.

Plaintiff Henry Robinson is a resident of 825 Anniston Avenue, Shreveport, in Caddo

Parish, Louisiana, and is a person of full age and majority.

2.

The Defendants herein are the following:

ELDORADO RESORTS, INC., and THOMAS R. REEG in his capacity as CEO of
ELDORADO RESORTS, INC.; ELDORADO CASINO SHREVEPORT JOINT VENTURE,
LLC; ELDORADO SHREVEPORT #1, LLC; ELDORADO SHREVEPORT #2, LLC; and OTIS
ELEVATOR COMPANY. Service of process may be made by serving the registered agents for
ELDORADO RESORTS, INC. and THOMAS R. REEG in his capacity as CEO of ELDORADO
RESORTS, INC. with Jeffrey M Barbin, of Phelps Dunbar, LLP, 400 Convention Street, Suite 1100,
Il City Plaza, Baton Rouge, Louisiana, 70802. ELDORADO CASINO SHREVEPORT JOINT
VENTURE, LLC, ELDORADO SHREVEPORT #1, LLC, and ELDORADO SHREVEPORT #2,
LLC do not have agents or offices in Louisiana. ELDORADO CASINO SHREVEPORT JOINT

VENTURE, LLC is a mee consisting of ELDORADO SHREVEPORT #1, LLC and

 

 

 

 

 

 

ad Sf $£2 FILED
| cd Be “ct BS "A JUL 24 2020
GW? XK w/o DOC = | ear ‘att —— SANDY ROTHELL
qe SERVICE pci a (Pr nseicrk |
KoA VUTRZAE
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 2 of 33 PagelD #: 12

ELDORADO SHREVEPORT #2, LLC. Their agent for service of process is listed as Micki
Arguello, 100 West Liberty Street, 10° Floor, Reno, Nevada, 89501. OTIS ELEVATOR

COMPANY ’s agent for service of process is CT Corporation, 3867 Plaza Tower Drive, Baton Rouge,

Louisiana, 70816

3.

This court has jurisdiction of this matter as the amount in controversy exceeds the Court’s
jurisdictional minimum amount. Jurisdiction and Venue are proper in Caddo Parish because all
or a substantial portion of the events given rise to the cause of action occurred in Caddo Parrish,

Louisiana.

4.

That on or about February 5, 2020, Plaintiff Henry Robinson stepped on to an Otis Elevator
Company escalator in the Eldorado Resort & Casino and placed his hand on the rail while holding
his cane in his other hand. Suddenly, the escalator jerked and propelled the Plaintiff down the
steps of the escalator to the first floor - suggesting that the handrail and/or moving steps
malfunctioned and no longer worked as designed.

5.

As a direct result of the above-described incident, Plaintiff HENRY ROBINSON suffered a
broken collar bone, gashes to his head that required sixteen (16) staples, and a yet, unspecified head
injury. Plaintiff also suffered cuts and abrasions to his left shoulder, right shoulder, left knee, right
knee, abdominal wall, and his left forearm. The ridges from the escalator tipped into Plaintiffs
skin on his knee, ribcage, and legs. Plaintiff has a limited range of motion in his neck. When he
attempts to turn his head, he feels a crunching sensation popping in his neck.

6.
As a result of the above-described accident and injuries, Plaintiff HENRY ROBINSON

sustained the following damages, among others:

a. Physical pain and suffering (past, present and future);
b. Disfigurement;
c. Medical expenses (past, present, and future);

Henry Robinson v. Eldorado Resort Casino Shreveport et ai. Page 2

fat a OA TS

We

if!

AL

Ba TR DD og
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 3 of 33 PagelD #: 13

d. Mental anguish (past, present, and future);
€. Emotional distress;
f. Interest; and
g. Court costs.
7. a
At the time of the events mentioned above, Defendants ELDORADO RESORTS, INC., =
e
and THOMAS R. REEG in his capacity as CEO of ELDORADO RESORTS, INC.; ELDORADO —™

CASINO SHREVEPORT JOINT VENTURE, LLC; ELDORADO SHREVEPORT #1, LLC;  '
ELDORADO SHREVEPORT #2, LLC; and OTIS ELEVATOR COMPANY owned andhadsuch oy
control over the escalator in question; that Defendants owed certain duties to Plaintiff, the breach
of which proximately caused the injuries set forth herein. At all times pertinent herein, Defendants ©
ELDORADO RESORTS, INC., and THOMAS R. REEG in his capacity as CEO of ELDORADO |,
RESORTS, INC.; ELDORADO CASINO SHREVEPORT JOINT VENTURE, LLC;

ELDORADO SHREVEPORT #1, LLC; ELDORADO SHREVEPORT #2, LLC; and OTIS

ELEVATOR COMPANY were negligent in various acts and omissions including, but not limited

to the following, which negligence was a direct and proximate result of the occurrence in question:

a. Failing to monitor premises in a safe and reasonable manner;

b, Failing to press the emergency stop button on the escalator in a timely manner

c. Failing to maintain the escalator in proper working order;

d. Failing to monitor premises for potentially dangerous/hazardous conditions existing

on the premises;
e. Failing to properly train and supervise employees to recognize and correct potentially
dangerous/hazardous conditions existing on the premises; and
f. Failing to warn casino and resort attendees of potentially dangerous/hazardous
conditions existing on the premises.
Each and every, all and singular of the foregoing acts and omissions on the part of
Defendants ELDORADO RESORTS, INC., and THOMAS R. REEG in his capacity as CEO of
ELDORADO RESORTS, INC.; ELDORADO CASINO SHREVEPORT JCINT VENTURE,

LLC; ELDORADO SHREVEPORT #1, LLC; ELDORADO SHREVEPORT #2, LLC; and OTIS

Henry Robinson v. Eldorado Resort Casino Shreveport et al. . Page 3
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 4 of 33 PagelD #: 14

ELEVATOR COMPANY, taken separately and/or collectively, constitute a direct and proximate
cause of the injuries and damages set forth below.
8.

It will be necessary to use medical witnesses at the trial of this matter and their fees, together

with any expenses for taking their depositions, should be fixed and taxed as court costs.
9.

Plaintiff HENRY ROBINSON further desires that this Honorable Court award quantum or
general damages unto Plaintiff HENRY ROBINSON to compensate him for his pain and suffering
in the past, present, and future; medical expenses in the past, present, and future; mental anguish
in the past, present, and future; emotional distress; interest; and court costs.

WHEREFORE, PLAINTIFF PRAYS THAT:

a. Defendants ELDORADO RESORTS, INC., and THOMAS R. REEG in his capacity
as CEO of ELDORADO RESORTS, INC. ELDORADO CASINO
SHREVEPORT JOINT VENTURE, LLC; ELDORADO SHREVEPORT #1, LLC;
ELDORADO SHREVEPORT #2, LLC; and OTIS ELEVATOR COMPANY be
served with a copy of this petition and duly cited to appear and answer herein;

b. After due proceedings are had, that there be judgment rendered herein in favor of
Plaintiff and against Defendants in solido for such damages as are reasonable in the
premises together with the maximum legal interest from the date of judicial demand
until paid, and for all costs of these proceedings, such costs to include a reasonable
attorney's fee;

c. Expert witness fees be fixed and taxed as Court Costs; and

d. For full, general and equitable relief.

Respectfully submitted,
FLINT, CRAWFORD & COGBURN, P.L.L.C.

2821 Richmond Rd. | Texarkana, Texas 75503
Telephone: 903.334.8928 | Fax: 903.334.8853

Bruce A. Flint | Louisiana State Bar No. 26031
Attorney for Plaintiff

Henry Robinson v. Eldorado Resort Casino Shreveport et al. . Page 4

o
os

Léun¥

WUuadh cae 2 2

ef Tuua
* Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 5 of 33 PagelD #: 15

Bruce A. Flint Darla S. Crawford Brandon C. Cogbum
Attomey 4h q qi Attomey Attomey

 

 

 

 

 

 

 

Licensed in TX, AR, LA, OK, & MA ; Licensed in AR & TX Licensed in AR & TX
FLINT, CRAWFORD & COGBURN
July 23, 2020
Via FedEx 813686799167
Caddo Parish Clerk of Court tA
501 Texas Street, Room 103 oO
Shreveport, Louisiana 71101-5401 b
=
=
~
Re: Henry Robinson vs. Eldorado Resorts, Inc., et al. hJ
“|
i)
&
Dear Clerk of Court: MJ
oO
Enclosed you will find ‘the Plaintiff's “Petition: “for Damages esfiled- “Concurrently with this letter. o
Please file stamp the enclosed e éxtra: “COPY. fond oen: it back’ in‘the self: addressed, stamped envelope ~
&
enclosed. In addition; please issue ue citations/ summons for the e following-a as-well.as as provide certified ci
copies of the Petition: co Do 7 Q
= | poo od G
1. Eldorado Resorts, Inc. Me "
c/o Jeffrey M. Barbin w
- Phelps Dunbar LLP _—
ml 400 ‘Cofivention Sireees Shite 11 aR 1: ¥ ha? Th i | ty]
| I. Ij ip Tk City Plaal! sf 8 Yard ! a2 ( _4 OC OS) Wi] ‘
Baton Rouge, Louisiana 70802
2. Thomas R. Reeg, In his capacity as CEO of Eldorado Resorts, Inc.
c/o Jeffrey M. Barbin
Phelps Dunbar LLP
400 Convention Street, Suite 1100
II City Plaza
Baton Rouge, Louisiana 70802
3. Eldorado Casino Shreveport Joint Venture, LLC
c/o Micki Arguello
100 West Liberty Street, 10" Floor
Reno, Nevada 89501
Flint, Crawford & Cogbum 2821 Richmond Road, Texarkana, TX 75503-2123 Flint, Crawford & Cogbum
20] West 5" Street (888) 793-5468 | (903) 334-8928 | (903) 334-8853 222 N. Hervey Street, Suite C
El Dorado, AR 71730-3847 www flintcrawford.com Hope, AR 71801
(870) 862-9400 (870) 474-5071

Se Habla Espanol / Se Fala Portugués Brasileiro
" Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 6 of 33 PagelD #: 16

_ FCC

FLINT, CRAWFORD & COGBURN

Caddo Parish Clerk of Court
july 23, 2020
Page |2

4. Eldorado Shreveport #1, LLC
c/o Micki Arguello
100 West Liberty Street, 10° Floor
Reno, Nevada 89501

5. Eldorado Shreveport #2, LLC
c/o Micki Arguello
100 West Liberty Street, 10" Floor
Reno, Nevada 89501

6. Otis Elevator Company

Ih OS

fee

Sut 2

roe

CT Corporation. . _
3867 Plaza Tower Drive 1 oS ae =
Baton Rouge, L Louisiana“? _

        

— ——.

a nd ie
Also enclosed you will find a check for $830. 00 fot the filing fee, and thes
needed for the starting of this case. .

e service copies

=

Thank you very much for your time and please, do not hesitate to contact me with any
questions or en you may | have.

FLINT, CRAWFORD) & 6000 all HUERN

 

 

Jacquelyn Zwirn
Litigation Paralegal
jewirn@bruceflint.com

we

Fe leo
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 7 of 33 PagelD #: 17

hannahh . . CPCC.CV.2032639
F F
Long -Arm Citation
HENRY ROBINSON NO. 625003 —C
VS STATE OF LOUISIANA
ELDORADO RESORTS INC ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: ELDORADO SHREVEPORT #2 LLC
C/O MICKI ARGUELLO

U4}

a
YOU HAVE BEEN SUED. =
Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being sued
for. ha
|
You must EITHER do what the petition asks, OR, within THIRTY (30) days after you have received these
documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court at the

 

 

Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana. h)
cy
If you do not do what the petition asks, or if you do not file an answer or legal pleading within THIRTY
(30) days, a judgment may be entered against you without further notice. 3
So
This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 24, 2020. 5
an
*Also attached are the following: MIKE SPENCE, CLERK OF COURT
REQUEST FOR ADMISSIONS OF FACTS
INTERROGATORIES
REQUEST FOR PRODUCTION OF DOCUMENTS _ By:
Deputy Clerk
JACQUELYN ZWIRN
Attorney

FILE COPY
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 8 of 33 PagelD #: 18

hannahh ; CPCC.CV.2032621
F F
Long -Arm Citation
HENRY ROBINSON NO, 625003 — C
VS STATE OF LOUISIANA
ELDORADO RESORTS INC ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: ELDORADO SHREVEPORT #1 LLC
C/O MICKI ARGUELLO

,

YOU HAVE BEEN SUED.

Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being su
for.

fONwIS

e
=

ha

é

You must EITHER do what the petition asks, OR, within THIRTY (30) days after you have received these
documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court at the’

 

 

Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana. S
If you do not do what the petition asks, or if you do not file an answer or legal pleading within THIRTY ¢5
(30) days, a judgment may be entered against you without further notice. ea)
a
This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 24, 2020. ©
©
nf
* Also attached are the following: MIKE SPENCE, CLERK OF COURT
REQUEST FOR ADMISSIONS OF FACTS
INTERROGATORIES
REQUEST FOR PRODUCTION OF DOCUMENTS _ By:
Deputy Clerk
JACQUELYN ZWIRN
Attorney ~

FILE COPY
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 9 of 33 PagelD #: 19

hannahh . . CPCC.CV.2032605
Long -Arm Citation
HENRY ROBINSON NO. 625003 -C
VS STATE OF LOUISIANA
ELDORADO RESORTS INC ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: ELDORADO CASINO SHREVEPORT JOINT VENTURE LLC
C/O MICKI ARGUELLO

*

ma
oy
YOU HAVE BEEN SUED. =
Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being sued
for. wal
Or -
You must EITHER do what the petition asks, OR, within THIRTY (30) days after you have received these
documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court at the,
Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana.

Wo ¢

If you do not do what the petition asks, or if you do not file an answer or legal pleading within THIRTY
(30) days, a judgment may be entered against you without further notice.

"]

 

 

=
This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 24, 2020. o
a
*Also attached are the following: MIKE SPENCE, CLERK OF COURT
REQUEST FOR ADMISSIONS OF FACTS
INTERROGATORIES
_____ REQUEST FOR PRODUCTION OF DOCUMENTS By:
_ Deputy Clerk
JACQUELYN ZWIRN
Attorney

FILE COPY
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 10 of 33 PagelD #: 20

hannahh . . CPCC.CV.2032571
Citation
HENRY ROBINSON NO. 625003- C
VS STATE OF LOUISIANA
ELDORADO RESORTS INC ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: ELDORADO RESORTS INC
C/O JEFFREY M. BARBIN, ATTY
400 CONVENTION ST STE. 1100 II CITY PLAZA
BATON ROUGE, LA

vy
70802 ol

YOU HAVE BEEN SUED. So
Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being sued
for. wf
bh

You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received “
these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court:
at the Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana.

=
2
If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEN®
(15) days, a judgment may be entered against you without further notice. o

cae,

 

 

This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 24, 2020. in
=]
oa

*Also attached are the following: MIKE SPENCE, CLERK OF COURT
REQUEST FOR ADMISSIONS OF FACTS
INTERROGATORIES
REQUEST FOR PRODUCTION OF DOCUMENTS _ By:
Deputy Clerk
JACQUELYN ZWIRN
Attorney

FILE COPY
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 11 of 33 PagelID#: 21

hannahh . . CPCC.CV.2032555
Citation
HENRY ROBINSON NO. 625003- C
VS STATE GF LOUISIANA
ELDORADO RESORTS INC ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: THOMAS R REEG
IN HIS CAPACITY OF CEO OF ELDORADO RESORTS INC
C/O JEFFREY BARBIN 400 CONVENTION ST. STE 1100 II

CITY PLAZA
BATON ROUGE, LA o
oj
70802 =
o
YOU HAVE BEEN SUED. os
Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being su ed
for. bd
a
You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received '~
these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Cour®
at the Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana. e
cS

If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEENS
(15) days, a judgment may be entered against you without further notice.

Qe

i

 

 

This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 24, 2020. 7
uo
* Also attached are the following: MIKE SPENCE, CLERK OF COURT
REQUEST FOR ADMISSIONS OF FACTS
INTERROGATORIES
REQUEST FOR PRODUCTION OF DOCUMENTS _ By:
Deputy Clerk
JACQUELYN ZWIRN
Attomey

FILE COPY
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 12 of 33 PagelID#: 22

hannahh , . CPCC.CV.2032548
Citation
HENRY ROBINSON NO. 625003-— C
VS STATE OF LOUISIANA
ELDORADO RESORTS INC ETAL PARISH OF CADDO

FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: OTIS ELEVATOR COMPANY
THRU CT CORPORATION, AGENT

3867 PLAZA TOWER DR.
BATON ROUGE, LA “
70816 a
“rs
YOU HAVE BEEN SUED.
Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being sued
for. J

th

You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received ~
these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court,

 

 

at the Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana. Gi
If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEN~
(15) days, a judgment may be entered against you without further notice. S
This Citation was issued by the Clerk of Court for Caddo Parish, on this date July 24, 2020. ~
oa
CG
* Also attached are the following: MIKE SPENCE, CLERK OF COURT
REQUEST FOR ADMISSIONS OF FACTS
INTERROGATORIES
REQUEST FOR PRODUCTION OF DOCUMENTS _ By:
Deputy Clerk
JACQUELYN ZWIRN
Attorney

FILE COPY
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 13 of 33 PagelD#: 23

Cause Number 625003-C

HENRY ROBINSON, an Individual,
PLAINTIFF,

CADDO PARISH, LOUISIANA

VS.

ELDORADO RESORTS, INC.;
ELDORADO CASINO SHREVEPORT
JOINT VENTURE, LLC; ELDORADO
SHREVEPORT #1, LLC; ELDORADO
SHREVEPORT #2, LLC; THOMAS R.
REEG in his capacity as CEO of
ELDORADO RESORTS, INC.; OTIS
ELEVATOR COMPANY; and,
SCHINDLER ELEVATOR
CORPORATION,

FIRST JUDICIAL DISTRICT COURT

Gn) 1) 0) Oh) 1) a) a) im a a am wm

STATE OF LOUISIANA

DEFENDANTS.
AMENDED PETITION FOR DAMAGES
The Petition of HENRY ROBINSON, a person of age of majority and domiciliary of the
State of Louisiana, by and through his attorney of record, Bruce A. Flint, of FLINT, CRAWFORD,

& COGBURN, PLLC., respectfully represents that:

Ls

Plaintiff Henry Robinson is a resident of 825 Anniston Avenue, Shreveport, in Caddo

Parish, Louisiana, and is a person of full age and majority.

De

The Defendants herein are the following:

ELDORADO RESORTS, INC., and THOMAS R. REEG in his capacity as CEO of
ELDORADO RESORTS, INC.; ELDORADO CASINO SHREVEPORT JOINT VENTURE,
LLC; ELDORADO SHREVEPORT #1, LLC; ELDORADO SHREVEPORT #2, LLC; OTIS
ELEVATOR COMPANY; and SCHINDLER ELEVATOR CORPORATION. Service of process
may be made by serving the registered agents for ELDORADO RESORTS, INC. and THOMAS R.
REEG in his capacity as CEO of ELDORADO RESORTS, INC. with Jeffrey M Barbin, of Phelps
Dunbar, LLP, 400 Convention Street, Suite 1100, II City Plaza, Baton Rouge, Louisiana, 70802.
ELDORADO CASINO SHREVEPORT JOINT VENTURE, LLC, ELDORADO SHREVEPORT

#1, LLC, and ELDORADO SHREVEPORT #2, LLC do not have agents or offices in Louisiana.
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 14 of 33 PagelD#: 24

ELDORADO CASINO SHREVEPORT JOINT VENTURE, LLC is a partnership consisting of
ELDORADO SHREVEPORT #1, LLC and ELDORADO SHREVEPORT #2, LLC. Their agent
for service of process is listed as Micki Arguello, 100 West Liberty Street, 10'" Floor, Reno, Nevada,
89501. OTIS ELEVATOR COMPANY’s agent for service of process is CT Corporation, 3867
Plaza Tower Drive, Baton Rouge, Louisiana, 70816. SCHINDLER ELEVATOR
CORPORATION ’s agent for service of process is CT Corporation, 3867 Plaza Tower Drive, Baton

Rouge, Louisiana, 70816.

Be

This court has jurisdiction of this matter as the amount in controversy exceeds the Court's
jurisdictional minimum amount. Jurisdiction and Venue are proper in Caddo Parish because all
or a substantial portion of the events given rise to the cause of action occurred in Caddo Parrish,

Louisiana.

4.

That on or about February 5, 2020, Plaintiff Henry Robinson stepped on to an Schindler
Elevator Corporation escalator in the Eldorado Resort & Casino and placed his hand on the rail
while holding his cane in his other hand. Suddenly, the escalator jerked and propelled the Plaintiff
down the steps of the escalator to the first floor - suggesting that the handrail and/or moving steps

malfunctioned and no longer worked as designed.

51
As a direct result of the above-described incident, Plaintiff HENRY ROBINSON suffered a
broken collar bone, gashes to his head that required sixteen (16) staples, and a yet, unspecified head
injury. Plaintiff also suffered cuts and abrasions to his left shoulder, right shoulder, left knee, right
knee, abdominal wall, and his left forearm. The ridges from the escalator ripped into Plaintiff's
skin on his knee, ribcage, and legs. Plaintiff has a limited range of motion in his neck. When he
attempts to turn his head, he feels a crunching sensation popping in his neck.
6.
As a result of the above-described accident and injuries, Plaintiff HENRY ROBINSON

sustained the following damages, among others:

Henry Robinson vy. Eldorado Resort Casino Shreveport et al. Page 2
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 15 of 33 PagelID#: 25

a. Physical pain and suffering (past, present and future);
b. Disfigurement;
é. Medical expenses (past, present, and future);
d. Mental anguish (past, present, and future);
e. Emotional distress;
f. Interest; and
g. Court costs.
bs

At the time of the events mentioned above, Defendants ELDORADO RESORTS, INC.,
and THOMAS R. REEG in his capacity as CEO of EDDORADO RESORTS, INC.; ELDORADO
CASINO SHREVEPORT JOINT VENTURE, LLC; ELDORADO SHREVEPORT #1, LLC;
ELDORADO SHREVEPORT #2, LLC; OTIS ELEVATOR COMPANY; and SCHINDLER
ELEVATOR CORPORATION owned and had such control over the escalator in question; that
Defendants owed certain duties to Plaintiff, the breach of which proximately caused the injuries set
forth herein. At all times pertinent herein, Defendants ELDORADO RESORTS, INC., and
THOMAS R. REEG in his capacity as CEO of ELDORADO RESORTS, INC.; ELDORADO
CASINO SHREVEPORT JOINT VENTURE, LLC; ELDORADO SHREVEPORT #1, LLC;
ELDORADO SHREVEPORT #2, LLC; OTIS ELEVATOR COMPANY; and SCHINDLER
ELEVATOR CORPORATION were negligent in various acts and omissions including, but not

limited to the following, which negligence was a direct and proximate result of the occurrence in

question:

a. Failing to monitor premises in a safe and reasonable manner;

b. Failing to press the emergency stop button on the escalator in a timely manner

c, Failing to maintain the escalator in proper working order;

d. Failing to monitor premises for potentially dangerous/hazardous conditions existing
on the premises;

e. Failing to properly train and supervise employees to recognize and correct potentially
dangerous/hazardous conditions existing on the premises; and

f. Failing to warn casino and resort attendees of potentially dangerous/hazardous

Henry Robinson v. Eldorado Resort Casino Shreveport et al. Page 3
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 16 of 33 PagelD#: 26

conditions existing on the premises.

Each and every, all and singular of the foregoing acts and omissions on the part of
Defendants ELDORADO RESORTS, INC., and THOMAS R. REEG in his capacity as CEO of
ELDORADO RESORTS, INC.; ELDORADO CASINO SHREVEPORT JOINT VENTURE,
LLC; ELDORADO SHREVEPORT #1, LLC; ELDORADO SHREVEPORT #2, LLC; OTIS
ELEVATOR COMPANY; and SCHINDLER ELEVATOR CORPORATION, taken separately
and/or collectively, constitute a direct and proximate cause of the injuries and damages set forth
below.

8.

It will be necessary to use medical witnesses at the trial of this matter and their fees, together

with any expenses for taking their depositions, should be fixed and taxed as court costs.
9,

Plaintiff HENRY ROBINSON further desires that this Honorable Court award quantum or
general damages unto Plaintiff HENRY ROBINSON to compensate him for his pain and suffering
in the past, present, and future; medical expenses in the past, present, and future; mental anguish
in the past, present, and future; emotional distress; interest; and court costs.

WHEREFORE, PLAINTIFF PRAYS THAT:

a. Defendants ELDORADO RESORTS, INC., and THOMAS R. REEG in his capacity
as CEO of ELDORADO RESORTS, INC.; ELDORADO CASINO
SHREVEPORT JOINT VENTURE, LLC; ELDORADO SHREVEPORT #1, LLC;
ELDORADO SHREVEPORT #2, LLC; OTIS ELEVATOR COMPANY; and
SCHINDLER ELEVATOR CORPORATION be served with a copy of this petition
and duly cited to appear and answer herein;

b. After due proceedings are had, that there be judgment rendered herein in favor of
Plaintiff and against Defendants in solido for such damages as are reasonable in the
premises together with the maximum legal interest from the date of judicial demand
until paid, and for all costs of these proceedings, such costs to include a reasonable
attorney’s fee;

c; Expert witness fees be fixed and taxed as Court Costs; and

Henry Robinson v. Eldorado Resort Casino Shreveport et al. Page 4
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 17 of 33 PagelD#: 27

d. For full, general and equitable relief.

Henry Robinson v. Eldorado Resort Casino Shreveport et al.

Respectfully submitted,

FLINT, CRAWFORD & COGBURN, P.L.L.C.
2821 Richmond Rd. | Texarkana, Texas 75503
Telephone: 903.334.8928 | Fax: 903.334.8853

2S

Bruce A. Flint | Louisiana State Bar No. 26031
Attorney for Plaintiff

Page 5
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 18 of 33 PagelD#: 28

 

HENRY ROBINSON NUMBER: 625,003-C
VERSUS 1ST JUDICIAL DISTRICT COURT
ELDORADO RESORTS, INC., ET AL. CADDO PARISH, LOUISIANA

EXCEPTIONS, ANSWERS, AND AFFIRMATIVE DEFENSES
TO PETITIONS FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes defendants,
ELDORADO CASINO SHREVEPORT JOINT VENTURE (hereinafter referred to as
“defendant” or “Eldorado”) (erroneously identified by plaintiff as Eldorado Resorts, Inc.,
Eldorado Shreveport #1, LLC, Eldorado Shreveport #2, LLC, and Thomas R. Reeg),
ELDORADO RESORTS, INC., ELDORADO SHREVEPORT #1, LLC, ELDORADO
SHREVEPORT #2, LLC, and THOMAS R. REEG (collectively “defendants”), who in
response to the Petition and First Amended Petition of plaintiff, HENRY ROBINSON
(“plaintiff”), avers as follows:

EXCEPTIONS
lL;

Defendants plead the exceptions of improper venue, insufficiency of service of
process, lack of personal jurisdiction, lack of subject matter jurisdiction, and no cause of
action.

ANSWER

AND NOW, without waiving the foregoing exception, defendants respond to the
allegations in plaintiffs Original Petition and First Amended Petition and deny each and
every allegation contained therein, except as specifically admitted hereafter. And now,
responding to the separately numbered paragraphs in plaintiff's Original Petition and
First Amended Petition, defendants respond as follows:

L
Defendants deny the allegations of paragraph 1 for lack of knowledge or

information sufficient to form a belief as to their truth.

1
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 19 of 33 PagelD#: 29

2.

Defendants admit that Eldorado is named as a defendant. Defendants deny the
remaining allegations of paragraph | for lack of knowledge or information sufficient to
form a belief as to their truth.

3.

Defendants deny the allegations of paragraph 3.
4.

Defendants deny the allegations of paragraph 4.
5.

Defendants deny the allegations of paragraph 5.
6.

Defendants deny the allegations of paragraph 6 and each of its subparts.
7.

Defendants deny the allegations of paragraph 7 and each of its subparts.
8.

Defendants deny the allegations of paragraph 8.
9.

Defendants deny the allegations of paragraph 9.

IN FURTHER ANSWERING, defendants affirmatively plead as follows:
10.

Defendants affirmatively plead the fault of plaintiff as the sole cause of the
damages complained of by plaintiff. Plaintiff failed to keep a proper lookout and to
observe his surroundings, and to exercise reasonable care for the safety and protection of

his own person.
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 20 of 33 PagelD #: 30

11.

In the alternative, defendants affirmatively plead the comparative fault of plaintiff,
or third persons. To the extent any fault is allocated to plaintiff, or third persons, any
damages awarded against defendant, the right to which is denied, should be reduced in
proportion to the fault of plaintiff, or third persons.

12.

Defendants affirmatively plead the fault of third persons for whom defendants are
not responsible and whose fault may have caused or contributed to the damages plaintiff
claim to have suffered.

13.
Defendants affirmatively plead plaintiff's failure to mitigate his damages.
14.

Defendants allege, without admitting any liability whatsoever, that any acts or
omissions of defendants were superseded by the acts or omissions of others, including
those of plaintiff, or third persons, all of which were independent, intervening and
superseding causes of all alleged injury, damage or loss.

15.

To the extent that the risk, if any, alleged by plaintiff was open an obvious,
Eldorado is not liable.

16.

Subject to further investigation and discovery, plaintiffs claims may have
prescribed under applicable statutes of limitation.

17.

Defendants show that if any of the medical expenses claimed by plaintiff in this

case have been paid pursuant to Medicare and/or Medicaid, then pursuant to 42 U.S.C. §

1395(v)(b)(B)(ii)(b)(a) and La. R.S. 46:153(E), plaintiff has no cause of action for
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 21 of 33 PagelD#: 31

recovery of any such medicals paid by Medicare and/or Medicaid as the acceptance of
payment by or on behalf of plaintiff constitutes a complete assignment of rights to said
entities for recovery of those benefits.

18,

Defendants show that they are entitled to a credit for any medical expenses
discounted or mark down by any provider pursuant to an agreement with plaintiff or
plaintiff’s counsel and with regard to any mark down or discount resulting from health
insurance payments or pursuant to a health insurance contract under the Balanced Billing
Act, La. R.S. 22:1874.

19.

Defendants are entitled to a reduction in the amount for which they may be held
liable in judgment in accordance with the degree or percentage of fault and/or negligence
attributable to plaintiff, or to any and all other persons and legal entities, including those
which may be or are released by settlement, bankruptcy, or otherwise, all in accordance
with the laws of indemnity, comparative negligence, subrogation, and/or contribution.

20.

Defendants show that they are entitled to a credit for any medical expenses
discounted or marked down by any healthcare provider who paid such expenses on behalf
of or to plaintiff pursuant to the Louisiana Workers’ Compensation Act.

21.
Defendants reserve the right to assert additional affirmative defenses based upon

further investigation and discovery.

22.

Defendants are entitled to and pray for a trial by jury as to all issues triable by a

jury.
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 22 of 33 PagelD#: 32

WHEREFORE, defendants, ELDORADO CASINO SHREVEPORT JOINT
VENTURE (hereinafter referred to as “defendant” or ““Eldorado”) (erroneously identified
by plaintiff as Eldorado Resorts, Inc., Eldorado Shreveport #1, LLC, Eldorado Shreveport
#2, LLC, and Thomas R. Reeg), ELDORADO RESORTS, INC., ELDORADO
SHREVEPORT #1, LLC, ELDORADO SHREVEPORT #2, LLC, and THOMAS R.
REEG, respectfully pray the above and foregoing exception and answer be deemed good
and sufficient; and that following due proceedings had, there be judgment herein in favor
of defendants and against plaintiff, rejecting and dismissing the claims and demands of
the plaintiff at plaintiff's cost.

DEFENDANTS FURTHER PRAY for all general and equitable relief.

DEFENDANTS FURTHER PRAY for a jury trial as to all issues triable by a jury.

BLANCHARD, WALKER, O'QUIN & ROBERTS
(A Professional Law Corporation)

A

Scott R. Wolf, La. Bar #28277

By:

 

700 Regions Bank Tower

Post Office Drawer 1126
Shreveport, Louisiana 71163-1126
Telephone: (318) 221-6858
Telecopier: (318) 227-2967

ATTORNEYS FOR DEFENDANTS,

ELDORADO CASINO SHREVEPORT JOINT
VENTURE, ELDORADO RESORTS, _ INC.,
ELDORADO SHREVEPORT #1, LLC, ELDORADO
SHREVEPORT #2, LLC, and THOMAS R. REEG
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 23 of 33 PagelD#: 33

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the above and foregoing Answer to Petition
and First Amended Petition for Damages has this date been served upon the following
parties by placing same in the United States Mail, postage paid.
Mr. Bruce A. Flint
Flint, Crawford & Cogburn, P.L.L.C.

2821 Richmond Road
Texarkana, Texas 75503

 

fe
Shreveport, Louisiana, this 3 day of September, 2020.
ae
OF COUNSEL
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 24 of 33 PagelD#: 34

HENRY ROBINSON

VERSUS

 

$__ FILED
SEP 03 2020

COLVIN ROBER
DEPUTY ¢ On
CADDO PARISH

 
 
 

 

 

 

NUMBER: 625,003-C

1ST JUDICIAL DISTRICT COURT

ELDORADO RESORTS, INC., ET AL. CADDO PARISH, LOUISIANA

REQUEST FOR NOTICE OF TRIAL AND JUDGMENT

NOW INTO COURT, through undersigned counsel, comes the defendants,

ELDORADO CASINO SHREVEPORT JOINT VENTURE (hereinafter referred to as

“defendant” or “Eldorado”) (erroneously identified by plaintiff as Eldorado Resorts, Inc.,

Eldorado Shreveport #1, LLC, Eldorado Shreveport #2, LLC, and Thomas R. Reeg),

ELDORADO RESORTS, INC., ELDORADO SHREVEPORT #1, LLC, ELDORADO

SHREVEPORT #2, LLC, and THOMAS R. REEG (collectively “defendants”), who

request that they be given at least ten (10) days’ written notice in advance in accordance

with Article 1571 and 1572 of the Louisiana Code of Civil Procedure, of the date that this

case is to be fixed for hearing or trial, and pursuant to Articles 1913 and 1914 of the

Louisiana Code of Civil Procedure, of all final and interlocutory judgments.

BLANCHARD, WALKER, O'QUIN & ROBERTS
(A Professional Law Corporation)

ye

Scott R. Wolf, La. Bar #28277

By:

 

700 Regions Bank Tower

Post Office Drawer 1126
Shreveport, Louisiana 71163-1126
Telephone: (318) 221-6858
Telecopier: (318) 227-2967

ATTORNEYS FOR DEFENDANTS,

ELDORADO CASINO SHREVEPORT JOINT
VENTURE, ELDORADO RESORTS, _ INC.,
ELDORADO SHREVEPORT #1, LLC, ELDORADO
SHREVEPORT #2, LLC, and THOMAS R. REEG
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 25 of 33 PagelD#: 35

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the above and foregoing Request for Notice
of Trial and Judgment has this date been served upon the following parties by placing

same in the United States Mail, postage paid.

Mr. Bruce A. Flint
Flint, Crawford & Cogburn, P.L.L.C.
2821 Richmond Road
Texarkana, Texas 75503
Cd
Shreveport, Louisiana, this o day of September, 2020.

ee

OF COUNSEL

 
_ Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 26 of 33 PagelD # 36 |
i

a”

Cy D ORIGINAL

CIVIL CAUSE NO. 625,003-C

HENRY ROBINSON, an Individual, FIRST JUDICIAL DISTRICT COURT OF

Plaintiff,

VS. CADDO PARISH
ELDORADO RESORTS, INC.;
ELDORADO CASINO SHREVEPORT
JOINT VENTURE, LLC; ELDORADO
SHREVEPORT #1, LLC; ELDORADO
SHREVEPORT #2, LLC; THOMAS R.
REEG in his capacity as CEO of
ELDORADO RESORTS, INC.; and, OTIS
ELEVATOR COMPANY,

rfl
2

n ba

Bs

rm

Py

Or GO WO rn > OO

troy

Defendants. STATE OF LOUISIANA

 

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
OF DEFENDANT OTIS ELEVATOR COMPANY, ONLY

Cm le eee

FPP yap

fs

a

 

, Py

A

Pursuant to Article 1671 of the Louisiana Code of Civil Procedure, plaintiff Henry

Robinson voluntarily dismisses defendant Otis Elevator Company. This voluntary dismissal is for

defendant Otis Elevator Company, only, and it is without prejudice. This application and notice
is made prior to any appearance of record by defendant Otis Elevator Company. Each party shall
bear its own costs, if any.

Respectfully submitted,

FLINT, CRAWFORD & COGBURN, P.L.L.C.
2821 Richmond Road | Texarkana, Texas 75503
T: 903.334.8928 | F: 903.334.8853

i

Bruce A. Flint | Louisiana State Bar No. 26031
Attorney for Plaintiff, Henry Robinson

 

 

$__ FILED

nos_L

—— EXH Jt MIN
CCCP MAIL)
INDEX REC FAX

W/D DOC oa sewans CERT MAIL
SERVICE —

 

 
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 27 of 33 PagelD#: 37
a

CERTIFICATE OF SERVICE

I certify that Plaintiffs Notice of Voluntary Dismissal of Defendant Otis Elevator
Company, Only, has been filed with the First Judicial District Court of Caddo Parish, State of
Louisiana, and it it hag been served on the following attorney for defendant Otis Elevator Company

on this B* day of September, 2020. cate

Bruce A. Flint —= Louisiana State Bar No. 26031
Attorney for Plaintiff, Henry Robinson

Via E-Mail: shawn.golden@morganlewis.com si
Shawn D. Golden c
Louisiana State Bar No. 27480 =
Morgan, Lewis & Bockius LLP yf
1000 Louisiana Street, Suite 4000
Houston, TX 77002-5005
713.890.5154 (direct)
713.890.5001 (fax)
shawn.golden@morganlewis,com

PCO A ey mie F

we

ATTORNEY FOR DEFENDANT:
OTIS ELEVATOR COMPANY

re

L
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 28 of 33 PagelD#: 38

Bruce A. Flint Darla S: Crawford Brandon C. Cogburn
Attorney" at e8.. Attorney _ Attorney
Licensed in TX, AR, LA, OK, & MA r ( Licensed in AR & TX Licensed in AR & TX

ee

FLINT, CRAWFORD & COGBURN

 

 

September 3, 2020

Via U.S. Mail

Caddo Parish Clerk of Court
501 Texas Street, Room 103 “"
Shreveport, Louisiana 71101-5401 “ny

Re: Henry Robinson vs. Eldorado Resorts, Inc., et al., Cause No.: 625033-C (
Dear Clerk of Court: ae

Enclosed you will find the Plaintiff's Notice of Voluntary Dismissal of Defendant Otis Elevator ‘=
Company, Only for filing with this letter. Please file le stamp the enclosed extra copy and send it back =:

yp c
in the self-addressed, stamped envelope enclosed: ~ “oy | “ ‘|

—— ee “|

Thank you..wery- much - for your time and please do do not hiesitaté-to- contact me with any
questions or comments you may have. a - e!

= b

 

'] ra Vt Voy te a,
ULENET, Giga
iy Yoel
| ™ A OS “hy 4 | “he /

 

 

jzwirn@bruceflint.com
Enclosure
Flint, Crawford & Cogbum 2821 Richmond Road, Texarkana, TX 75503-2123 Flint. Crawford & Cogbum
201 West 5 Street (888) 793-5468 | (903)334-8928 | (903) 334-8853 222 N, Hervey Street, Suite C
El Dorado, AR 71730-3847 www flintcrawford.com Hope, AR 7180]
(870) 862-9400 ‘ , (870) 474-507 |

Se Habla Espanol / Se Fala Portugués Brasileiro
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 29 of 33 PagelD#: 39

HENRY ROBINSON NO. 625003-C
VS. STATE OF LOUISIANA
ELDORADO RESORTS, INC. ET AL. PARISH OF CADDO oh

2
et

“ty
FIRST JUDICIAL DISTRICT COURT:

|-ey

ANSWER AND AFFIRMATIVE DEFENSES OF re
SCHINDLER ELEVATOR CORPORATION

hs
NOW INTO COURT, through undersigned counsel, comes Schindler Elevatét
Corporation (“Schindler”), who respectfully responds to the Amended Petition for Damages (the

“Petition”) filed by plaintiff, Henry Robinson (“Plaintiff”), as follows:

et i 4 to FF

ANSWER

Ae

1.

ey
see

The allegations in paragraph 1 of plaintiff's Petition do not require a response from
Schindler but, out of an abundance of caution, are denied for lack of information to justify a belief
therein.

2.

The allegations in paragraph 2 of plaintiff’s Petition made against Schindler are denied
except for the identity of Schindler’s agent for service of process, which is admitted to be CT
Corporation, 3867 Plaza Tower Drive, Baton Rouge, Louisiana 70816. The allegations made
against other parties do not require a response from Schindler but, out of an abundance of caution,
are denied for lack of information to justify a belief therein.

3.

The allegations in paragraph 3 of plaintiff’s Petition are denied for lack of information to
justify a belief therein.

4.

The allegations in paragraph 4 of plaintiff's Petition are denied for lack of information to
Justify a belief therein,

5.

& The allegations in paragraph 5 of plaintiffs Petition are denied for lack of information to

Cex ify a belief therei
. SON justify a belief therein. r Caddo Parish C-625003
\ | Filed Nov 13, 2020 12:21 PM c
Sharon Newton
Deputy Clerk of cout | fs >.
ilp|Received Nov 13, 2020/1050 ANMA-1-4 [| AS

VU

 

   
   

PGS Ps eT MIN
A\ cc 0 MAIL aie NJ 1
Sh INDEX REC FAX
W/D DOC CERT MAIL

SERVICE _-

 

 

 

 

 
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 30 of 33 PagelD #: 40

6.

The allegations in paragraph 6 of plaintiff’s Petition are denied for lack of information to

Justify a belief therein. “et

ae
ia

7.

Ti oy

[ean
The allegations in paragraph 7 of plaintiff's Petition made against Schindler are denied,
The allegations made against other parties do not require a response from Schindler but, out of an

abundance of caution, are denied for lack of information to justify a belief therein.

TARA EE

8.

yy YY TSF Pr Wn

The allegations in paragraph 8 of plaintiff’s Petition are denied for tack of information

ved
’

justify a belief therein.

DF Ftd

9.

The allegations in paragraph 9 of plaintiff's Petition are denied.

AFFIRMATIVE DEFENSES

Further answering and defending, Schindler avers:

10.

The alleged incident and/or damages complained of occurred throu gh no fault or
negligence of Schindler.

11.

In addition or in the alternative, the alleged incident and damages complained of were
caused by the fault or negligence of plaintiff, Henry Robinson, for whom Schindler has no legal
responsibility, in the following non-exclusive particulars:

a. Failing to properly use the subject escalator;

b. Failing to keep a proper lookout;

c. Failing to observe that which a reasonable person would have observed;

d. Failing to take reasonable precautions for his own safety;

€, Failing to exercise due care while using and/or entering the subject escalator; and

f. Failing to mitigate his damages.
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 31 of 33 PagelD#: 41

12,
In addition or in the alternative, the alleged incident and damages complained of were
caused by the fault or negligence of others for whom Schindler has no legal responsibility,

. . , . . att
including but not limited to the premises owner, custodian, and/or unknown third parties, in the
Pei

following non-exclusive particulars: _
a. Failing to properly use the subject escalator: ba
b. Failing to observe and report issues or problems with the subject escalator;

c. Failing to timely notify Schindler of issues with the subject escalator;

I
d. Failing to adhere to the terms of the applicable maintenance agreement; ~
e. Failing to protect the subject escalator from third parties: and :
f, Failing to mitigate against any potential damages. ms
13.

In addition or in the alternative, plaintiff's alleged damages, if any, were caused by a

superseding or intervening incident and are not causally related to the incident sued upon.
14,

In addition or in the alternative, the alleged incident and damages complained of, if any,
were caused or contributed to by the unforeseeable misuse of said escalator by plaintiff or other
third parties for whom Schindler has no legal responsibility.

15.

In addition, and only in the event that judgment is rendered in plaintiff's favor against
Schindler, then said judgment should be reduced in proportion to the degree of fault of plaintiff
and other third parties, as described above and/or which may be adduced during the pendency of
this action, in accordance with the laws of the State of Louisiana with respect to comparative fault
and/or contributory negligence.

16.

Schindler avers that the subject escalator was safe, not unreasonably dangerous, and was

fully compliant with applicable safety standards and regulations.
17.
Schindler pleads the relevant terms of the applicable escalator maintenance contract as if

3
Case 5:20-cv-01624-EEF-MLH Document 1-2 Filed 12/14/20 Page 32 of 33 PagelD#: 42 .

copied in extenso.

18.

Out of an abundance of caution, Schindler denies any allegations not otherwise answered

herein, specifically including any allegations set forth in plaintiff's prayer for relief. o
Jenn

19, te

ES

Schindler hereby prays for and is entitled to a trial by jury. bet

if

WHEREFORE, Schindler Elevator Corporation, respectfully prays that the foregoi

a

Vaqct

+

j

answers and affirmative defenses be deemed good and sufficient and, after due proceedings, that

there be judgment herein in its favor and against plaintiff, Henry Robinson, dismissing his petition,

ad

with prejudice, at his own cost. Schindler further prays for a trial by jury and for all general and:

equitable relief.

Respectfully submitted,

LITCHFIELD CAVO LLP

BY: iifhaic
ERIN FXORIO,) SBA #26389
1261 W. ay Approach, Ste. 200
Mandeville, LA 70471
Telephone: (985) 869-8700
Fax: (985) 303-6500
lorio @Jitchfieldcavo.com

COUNSEL FOR SCHINDLER
ELEVATOR CORPORATION

CERTIFICATE OF SERVICE
I HERBY CERTIFY that I have served a copy of the above and foregoing pleading on all

known counsel of record by email, facsimile, and/or by U.S. Mail, properly addressed and postage

pre-paid, this 13" day of November, 2020.

ERIN F. LORIO )
Case 5:20-cv-01624-EEF-MLH Document1-2 Filed 12/14/20 Page 33 of 33 PagelD#: 43

HENRY ROBINSON NO. 625003-C
VERSUS STATE OF LOUISIANA
ELDORADO RESORTS, INC. ET AL. PARISH OF CADDO a

FIRST JUDICIAL DISTRICT COURT : ie

JURY ORDER is
Van '

Let there be trial by jury upon the applicant for jury trial depositing in the registry of the

Court a sum of W_ gp) ee Thautsandl aX [Aol a ant

NO/100 ($ 3 hen” 2 .00) DOLLARS for hep day the Court 8 the trial will last, si

teal het GO BMS ~INO FO 0 ip

deposit to be made egpereefores

   

a ee a
tT

Caddo Parish

Filed Nov 13, 2020 12:21 PM
Sharon Newto
A Deputy Clerk of Court

We Reckive Nov 13, 2

 
 
 
  
